Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw mechanism and leadscrew must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 attempts to define the subject-matter in terms of the result to be achieved "creating an electrical arc between the metal segments and the two elongated objects to be welded", which merely amounts to a statement of the underlying problem, without providing all technical features necessary for achieving this result (annotation: these features do implicitly claim to create an arc a) between two contours or b) an arc which is movable between the contours). This result cannot be achieved only by the feature "two or more metal segments movable relative to each other being sized and shaped to surround a seam between two elongated objects" and "applying an electrical current to the segments" of apparatus claim 1.

Secondly, the application does not provide any specific embodiment proving that the "invention" can be carried out.

Since an arc between the metal segments and the two elongated bodies would preferably occur between two points of minimal resistance, the arc would have to be forced or controlled to occur along the contours. Therefore, the arrangement of the longitudinal objects and the metal segments would have to be adapted relative to each other or a controller has to have means to move the position of the arc. Also, not every contour seem to be suitable for the proposed method, e.g. contours with sharp edges.

Neither the claims nor the description nor Fig. 1 disclose clearly a second electrode, e.g. connected to at least one of the objects to be welded. Therefore, the current flow is unclear.

Also the positioning/moving of the components to be welded relative to each other and relative to the metal segments are not disclosed. A defined gap between the elongated objects and the metal segments is needed to create a stable arc. Furthermore, Fig. 2 shows a gap between the two elongated objects to be welded, but neither the (non-)usage of filler material nor a relative movement of the two elongated objects are disclosed.

The wording of claim 1 does not reflect the functional feature of creating an arc between the metal segments and the two elongated objects. The subject-matter of claim 1 can therefore be interpreted as a part of a simultaneous TIG-welding apparatus or as a part of e.g. a flash butt welding apparatus.

The functional definition of the present subject-matter is no more than an invitation to perform a research program in order to find suitable technical feature. This would require an equally unquantifiable and thus unreasonable amount of experimentation, imposing a severe and undue burden on all those wishing to ascertain the scope of the claims,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazlauskas (US 4,810,848) in view of Severin et al (US 4,841,115) and Stoops et al (US 6,380,505).

Kazalauskas discloses regarding claims 1 and 12, Fig 3 shows a torch body comprising an electrode 80 which is connected to a voltage supply and a gas supply. (See Column 4, Lines 5-10 and Lines 15-25) Kazalauskas discloses two or more metal segments movable relative to one another being sized and shaped to surround a seam between two elongated objected to be welded. (See Figs 1 and 4) 

Severin discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment is in electrical communication with the power supply and the electrode. (See Fig 1 and Column 3, Lines 17-24) It would have been obvious to adapt Kazalauskas in view of Severin to provide the metal segments being in electrical communication with the power supply for providing current to the electrode. 

Stoops discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment comprises a gas jacket for feeding inert gas around the pipes being welded via apertures 59. (See Column 16, Lines 55-67) It would have been obvious to adapt Kazalauskas in view of Stoop to provide the gas jacket for shielding the weld area from the ambient atmosphere. 

Kazalauskas discloses regarding claim 2, the shielding gas is an inert gas. See Column 4, Lines 5-10 and Lines 15-25) Regarding claim 3, as the claim discloses all the inert gases Kazalauskas discloses the limitations of claim 3. Regarding claim 4, Fig 1 shows the metal segments 142 and 144 being the same size and shape.

Regarding claims 5 and 6, Kazalauskas fails to disclose the 3 or 4 metal segments. It would have been obvious to adapt Kazalauskas to provide the 3 or 4 segments as a this is considered to be making a device adjustable and the provision of adjustability, where needed involves only routine skill in the art. 


Kazalauskas discloses regarding claim 11, Fig 1 shows a locking mechanism 150 for securing the two segments 

Kazalauskas discloses regarding claims 13-14, 19-20, Fig 3 shows a torch body comprising an electrode 80 which is connected to a voltage supply and a gas supply. (See Column 4, Lines 5-10 and Lines 15-25) Kazalauskas discloses two or more metal segments movable relative to one another being sized and shaped to surround a seam between two elongated objected to be welded. (See Figs 1 and 4) Both metal segments are moved relative to each other to surround a seam between two pipes to be welded as shown in the figured. Kazalauskas fails to disclose the metal segments in electrical communication with the power supply line and the gas jacket. 

Severin discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment is in electrical communication with the power supply and the electrode. Electrical current is applied through the metal segments thereby creating an arc between the metal segments and the objects to be welded. (See Fig 1 and Column 3, Lines 17-24) It 

Stoops discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment comprises a gas jacket for feeding inert gas around the pipes being welded via apertures 59. (See Column 16, Lines 55-67) It would have been obvious to adapt Kazalauskas in view of Stoop to provide the gas jacket for shielding the weld area from the ambient atmosphere. 

Regarding claims 15-16, Fig 3 shows a gear mechanism for moving the metal segments and torch body around the pipe. 

Regarding claims 16-18, it would have been obvious to complete the weld in whatever time is required for the weld to be completed.

Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazlauskas (US 4,810,848) in view of Severin et al (US 4,841,115) and Stoops et al (US 6,380,505) and in further view of Taff et al (US 4,372,474).

The teachings of modified Kazlauskas have been discussed above. Kazlauskas fails to disclose a lead screw for moving the segments in a radial direction. However, Taff discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. A lead screw 24 (See Fig 1) is used for moving the segments 25 and 26 in a radial direction. (See Column 4, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/28/2022